       Case MDL No. 2993 Document 99-1 Filed 04/06/21 Page 1 of 6




             BEFORE THE UNITED STATES JUDICIAL PANEL
                  ON MULTIDISTRICT LITIGATION


IN RE: CROP INPUTS ANTITRUST       MDL No. 2993
LITIGATION




               EXHIBIT 1
           Case MDL No. 2993 Document 99-1 Filed 04/06/21 Page 2 of 6




                   BEFORE THE UNITED STATES JUDICIAL PANEL
                        ON MULTIDISTRICT LITIGATION


    IN RE: CROP INPUTS ANTITRUST                     MDL No. 2993
    LITIGATION


NOTIFICATION OF DEVELOPMENT IN CASES PENDING IN THE UNITED STATES
       DISTRICT COURT FOR THE SOUTHERN DISTRICT OF ILLINOIS

        Plaintiffs Barbara Piper, as Executrix of the Estate of Michael Piper, Charles Lex, John

Swanson, Jones Planting Co. III, and Jason Canjar (collectively “Plaintiffs”) respectfully submit

this Notification of Development in Cases Pending in the United States District Court for the

Southern District of Illinois (“Notification”) to alert the Panel that Chief Judge Nancy

Rosenstengel in the Southern District of Illinois entered a Memorandum and Order (“Order”)

denying Defendants’ Motion to Stay Pending Decision by the Judicial Panel on Multidistrict

Litigation 1 (“Motion to Stay”) in each of the crop input cases pending before her (collectively

“Illinois Cases”). 2 (See, e.g., Piper v. Bayer CropScience, LP, Case No. 3:21-cv-21-NJR (“Piper”),

Dkt. 104). Chief Judge Rosenstengel’s Order gives Defendants until April 27, 2021, to file their

responsive pleadings, and a status conference has been set in these cases for May 6, 2021. (Id. Dkt.

104 & 105).



1
  “Defendants” are Bayer CropScience LP, Bayer CropScience Inc., Corteva, Inc., Pioneer Hi-
Bred International, Inc., Cargill Incorporated, BASF Corporation, Syngenta Corporation, Winfield
Solutions, LLC, Univar Solutions, Inc., Federated Co-Operatives Ltd., CHS Inc., Nutrien Ag
Solutions, Inc., GROWMARK, Inc., GROWMARK FS, LLC, Simplot AB Retail Sub, Inc., and
Tenkoz, Inc. (Piper Dkt. 104 at 2).
2
  The court’s Order denying Defendants’ Motion to Stay was entered in the following cases: (1)
Piper v. Bayer CropScience, LP, Case No. 3:21-cv-21-NJR (Dkt. 104); (2) Swanson v. Bayer
CropScience, LP; Case No. 3:21-cv-46-NJR (Dkt. 54); (3) Lex v. Bayer CropScience, LP, Case
No. 3:21-cv-122-NJR (Dkt. 55); (4) Jones Planting Co. III v. Bayer CropScience, LP, Case No.
3:21-cv-173-NJR (Dkt. 62); (5) Canjar v. Bayer CropScience, LP, Case No. 3:21-cv-181-NJR
(Dkt. 33); (6) Duncan v. Bayer CropScience, LP, Case No. 3:21-cv-158-NJR (Dkt. 74); and (7)
Vienna Eqho Farms v. Bayer CropScience, LP, Case No. 3:21-cv-204-NJR (Dkt. 62).
                                                 1
           Case MDL No. 2993 Document 99-1 Filed 04/06/21 Page 3 of 6




       Defendants’ Motion to Stay was filed on March 12, 2021, Plaintiffs’ submitted their

Opposition on March 26, 2021, and Defendants’ filed their Reply on April 1, 2021, (See, e.g.,

Piper Dkt. 90, 98 & 101). Plaintiffs in the Illinois Cases were the only parties who opposed

Defendants’ stay. (Id. Dkt. 90 at 3-4). Plaintiffs contended a stay was unnecessary because the

activities occurring while the Panel deliberated—namely, responsive pleadings and discovery—

would take place regardless of whether and/or where an MDL was ultimately established, which

meant neither judicial nor party resources were being wasted. (Id. Dkt. 98 at 4-8). Chief Judge

Rosenstengel agreed, explaining:

       [T]here is no guarantee the JPML will consolidate all cases before a single judge,
       nor is there any assurance that a decision will be made in the next few weeks, as
       Defendants contend. And, contrary to Defendants’ argument, the risk of
       inconsistent rulings—at this point—is minimal. These cases are in their infancy.
       No matter where the cases end up, Defendants will still be required to file
       responsive pleadings, answer discovery, produce documents, and make their
       witnesses available for deposition. A stay will only delay the inevitable by weeks,
       if not months.

(Id. Dkt. 104 at 4-5). Given this reality, Defendants’ stay was denied, a responsive pleading

deadline of April 27, 2021, was set, and a status conference was scheduled for May 6, 2021. (Id.

Dkt. 104 & 105).

       Unlike the Illinois Cases, Plaintiffs in the Minnesota cases 3 did nothing to advance their

lawsuits. Instead they filed a Joint Motion to Extend Response Deadlines that keyed any further




3
  The Minnesota cases are: (1) Handwerk v. Bayer Cropscience, et al., 0:21-cv-00351-MJD-TNL;
(2) Flaten v. Bayer Cropscience, et al., 0:21-cv-00404-MJD-TNL; (3) Ryan Bros., Inc., v. Bayer
Cropscience, et al., 0:21-cv-00433-MJD-TNL; (4) Pfaff v. Bayer Cropscience, et 0:21-cv-00462-
MJD-TNL; (5) Carlson v. Bayer Cropscience, et al., 0:21-cv-00475- MJD-TNL; (6) Eagle Lake
Farms Partnership v. Bayer Cropscience, et al., 0:21-cv-00543-MJD-TNL; (7) Dekrey v. Bayer
CropScience, et al., 0:21-cv-00639-MJD-TNL; (8) Schultz v. Bayer Cropscience, et al., 0:21-cv-
00681-MJD-TNL; (9) Hapka Farms, Inc. and Amy Hapka v. Bayer Cropscience et al., 0:21-cv-
00685-MJD-TNL; and (10) Beeman Berry Farm, LLC v. Bayer Cropscience et al., 0:21-cv-00719-
MJD-TNL.
                                                2
           Case MDL No. 2993 Document 99-1 Filed 04/06/21 Page 4 of 6




briefing in their cases off the Southern District of Illinois’ ruling on the Motion to Stay. (Handwerk

v. Bayer CropScience, LP (“Handwerk”), Case No. 0:21-cv-00351-MJD-TNL, Dkt. 67 at ¶12).

The Joint Motion stated: (1) if the Southern District of Illinois granted the Motion to Stay, the

same motion would be filed in the Minnesota cases; (2) if the Southern District of Illinois denied

the Motion to Stay, the parties would propose a schedule for responsive pleadings and briefing on

the Bayer Defendants’ 28 U.S.C. §1404 transfer motion; or (3) if the Southern District of Illinois

had not ruled on the Motion to Stay by May 5, 2021, the parties would meet and confer regarding

responsive pleading and transfer motion briefing. 4 (Id.) Once again, the Minnesota Plaintiffs were

content to walk down a path paved by the Illinois Cases.

       If consolidation is deemed appropriate—which it should be—the Panel should favor the

district with the most advanced proceedings. See, e.g., In re: Monitronics Int'l, Inc., Tel. Consumer

Prot. Act Litig., 988 F. Supp. 2d 1364, 1367 (J.P.M.L. 2013); In re Peanut Crop Ins. Litig., 342 F.

Supp. 2d 1353, 1354 (J.P.M.L. 2004). Here, as a direct result of the Illinois Plaintiffs’ persistence

in advancing their cases, that district will be the Southern District of Illinois. This factor favors

selecting the Southern District as the MDL forum.




4
 Notably, the Illinois Cases are also further advanced with regard to the Bayer Defendants’ 28
U.S.C. §1404 transfer motion. In those Cases, the Bayer Defendants have filed their §1404
Motion and Plaintiffs’ have submitted their Opposition. (See, e.g., Piper Dkt. 69, 70 & 96). The
Bayer Defendants’ reply is due on or before April 7, 2021. (Id. Dkt. 99). This stands in stark
contrast to the Minnesota Plaintiffs’ decision to defer full briefing on the transfer motion until
the Southern District of Illinois ruled on Defendants’ Motion to Stay. (Handwerk Dkt. 67).
                                                  3
           Case MDL No. 2993 Document 99-1 Filed 04/06/21 Page 5 of 6




Respectfully submitted,

 DATED: April 6, 2021                      /s/ Randall P. Ewing, Jr.
                                           Stephen M. Tillery (Ill. Bar No. 2834995)
                                           Jamie Boyer (Ill. Bar No. 6281611)
                                           Carol O’Keefe (Ill. Bar No. 6335218)
                                           KOREIN TILLERY, LLC
                                           505 North 7th Street, Suite 3600
                                           St. Louis, MO 63101
                                           Telephone: 314-241-4844
                                           stillery@koreintillery.com
                                           jboyer@koreintillery.com
                                           cokeefe@koreintillery.com

                                           George A. Zelcs (Ill. Bar No. 3123738)
                                           John Libra (Ill. Bar No. 6286721)
                                           Randall P. Ewing, Jr. (Ill. Bar No. 6294238)
                                           Jonathon Byrer (Ill. Bar No. 6292491)
                                           Ryan Z. Cortazar (Ill. Bar No. 6323766)
                                           KOREIN TILLERY, LLC
                                           205 North Michigan Avenue, Suite 1950
                                           Chicago, IL 60601
                                           Telephone: 312-641-9750
                                           gzelcs@koreintillery.com
                                           jlibra@koreintillery.com
                                           rewing@koreintillery.com
                                           jbyrer@koreintillery.com
                                           rcortazar@koreintillery.com

                                           Vincent Briganti
                                           Christian Levis
                                           Roland R. St. Louis, III
                                           LOWEY DANNENBERG P.C.
                                           44 South Broadway
                                           White Plains, NY 10601
                                           Tel.: (914) 997-0500
                                           vbriganti@lowey.com
                                           clevis@lowey.com
                                           rstlouis@lowey.com




                                       4
Case MDL No. 2993 Document 99-1 Filed 04/06/21 Page 6 of 6




                                W. Joseph Bruckner (MN No. 0147758)
                                Robert K. Shelquist (MN No. 21310x)
                                Brian D. Clark (MN No. 0390069)
                                Rebecca A. Peterson (MN No. 0392663)
                                Stephanie A. Chen (MN No. 0400032)
                                LOCKRIDGE GRINDAL NAUEN P.L.L.P.
                                100 Washington Ave. South, Suite 2200
                                Minneapolis, MN 55401
                                Telephone: (612) 339-6900
                                wjbruckner@locklaw.com
                                rkshelquist@locklaw.com
                                bdclark@locklaw.com
                                rapeterson@locklaw.com
                                sachen@locklaw.com

                                Linda P. Nussbaum
                                Bart D. Cohen
                                NUSSBAUM LAW GROUP, P.C.
                                1211 Avenue of the Americas, 40th Floor
                                New York, NY 10036
                                Telephone: (917) 438-9102
                                lnussbaum@nussbaumpc.com
                                bcohen@nussbaumpc.com

                                Attorneys for Plaintiffs




                            5
